UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported)August 24, 2007 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact Name of Registrant as Specified in Its Charter) COLORADO 84-0467208 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 2-17039 (Commission File Number) 850 EAST ANDERSON LANE, AUSTIN, TEXAS 78752-1602 (Address of Principal Executive Offices) (Zip code) (512) 836-1010 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 24, 2007, the Board of Directors of National Western Life Insurance Company (“Company”) adopted an amendment to Section 5.01 of the Company’s Bylaws to permit the Company to issue uncertificated shares. The Company’s Bylaws were amended to comply with a Nasdaq rule change requiring listed securities to participate in the Direct Registration System (“DRS”), currently administered by the Deposit Trust Corporation, by January 1, 2008. DRS allows a stockholder’s ownership of securities to be registered, maintained and transferred on the books of the Company’s transfer agent electronically without the issuance of a physical stock certificate. A copy of the amendment to the Company’s Bylaws is attached hereto as Exhibit 3 ii (g) and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. ( d ) Exhibits Exhibit No. Description 3 ii (g) Amendment to the Bylaws of National Western Life Insurance Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL WESTERN LIFE INSURANCE COMPANY /S/Brian M. Pribyl Date: August 29, 2007 Brian M. Pribyl Senior Vice President Chief Financial & Administrative Officer and Treasurer EXHIBIT INDEX Exhibit Description 3 ii (g) Amendment to the Bylaws of National Western Life Insurance Company
